DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-6 are pending. Claims 1-4 and 6 are currently amended. The replacement figures have overcome the drawing objections and accordingly they are withdrawn. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections and accordingly the rejections are withdrawn.  Applicant argues that the prior art of the conventional purge valve does not include the pulse width modulation control as claimed, but as discussed below this cannot be found persuasive per paragraph [0005] of the US PG Pub instant application discloses this as conventional in the art per AAPA. The rejections to the claims have been modified to address the claim limitation amendments, and accordingly this action must be made final. 
Claim Objections
Claims 1-6 are objected to because of the following informalities:  the claims include intermediate periods in the claim sub paragraphs, there can be only one period in a claim, see MPEP 608.01(m); 37 CFR 1.75(i).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 1-6 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Onodera (US 9494254), and/or further in view of Bittner (US 7770598) where Bittner is also referenced as exemplary working parts for the non-discussed portions of AAPA where indicated below. 

AAPA discloses regarding claim 1:  (see at least annotated AAPA figure 5 below)

    PNG
    media_image1.png
    680
    762
    media_image1.png
    Greyscale

An acoustically dampened dual path dual purge valve assembly  (see figures 4a and 5) comprising of: a. a housing (2002) having an inlet (at 201) and an outlet (at 204) for purge flow; b. a fix core (at 2004, and see exemplary reference Bittner for the fixed core 13 figure 1, Col 3 ln 18-30) fixed into said housing, said fix core having an upper end (at 2008) and a lower end (at 2006 the upper end has at least one protruding extension  as the frusto-conical portion at 2010); c. a big moving core (2012) placed by at least one big spring (2014 and the big spring is placed around said extension of said fix core); d. a small moving core (202) placed within the big moving core, said small moving core placed on at least one but AAPA does not explicitly disclose: an angled frusto-conical flexible annular rubber seal; although Onodera teaches:  an angled frusto-conical flexible annular 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize for the valve of AAPA, as taught in Onodera, an angled frusto-conical flexible annular rubber seal as taught in Onodera at the end of the valve head at the sealing location of AAPA, for the purpose of as taught in Onodera, providing a reduced noise closing operable valve; 
	If it could be persuasively argued at some future unforeseen date that AAPA does not explicitly disclose: a threaded pin, Bittner teaches: a threaded pin/screw 10 for adjusting the pressure applied to the spring to close the valve (for the purpose of routine maintenance to maintain a proper spring constant.) 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as arguably taught by AAPA, and as taught by Bittner, a threaded pin for adjusting the pressure applied to the spring as taught by Bittner so as to close the valve accurately, all for the purpose of for example, routine maintenance to maintain a proper spring constant. 
If it could be persuasively argued at some future unforeseen date that AAPA does not explicitly disclose: a normal duty cycle for operating the low flow valve, intermittent operating of the high flow valve, and purging of the canister port via the low flow valve, high flow valve and engine port; considering AAPA teaches a dual purge system control as discussed in paragraph [0005] of the US Pg Pub; Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a duty cycle to operate the flow valve, intermittent operation of the high flow valve, and purging of the canister port via the low flow valve, high flow valve and engine port, so as to operate turbocharger on in an automobile. 

AAPA discloses (as modified for the reasons discussed above) regarding claim 2:  The dual valve assembly as claimed in claim 1, wherein the sealing element of is an elastic sealing element or thermoplastic or elastomeric element (the preceding considered an alternative grouping, with 25/5a of AAPA/Onodera a rubber material which is elastic.)  

AAPA discloses (as modified for the reasons discussed above) regarding claim 3: The dual valve assembly as claimed in claim 1, wherein the sealing element prevents direct impact of moving core on the housing thus reduces structural borne noise due to the small moving core and big moving core (as modified for the reasons discussed above, the valve head will provide a certain measure of noise impact dampening.) 

AAPA discloses (as modified for the reasons discussed above) regarding claim 4:  The dual valve assembly as claimed in claim 1, wherein the any material with significant heat resistance and elastic property is useful as the sealing element (rubber is materially resistant to a level of heat and is elastic.)  

AAPA discloses (as modified for the reasons discussed above) regarding claim 5:  The dual valve assembly as claimed in claim 1, wherein in normal duty cycle where less purging is required only small moving core is moved the sealing element prevents impact of the small moving core on to the big moving core (as the seal seats the valve head of the small moving core thereon.)  

AAPA discloses (as modified for the reasons discussed above) regarding claim 6:  The dual valve assembly as claimed in claim 1, wherein in a turbo boosted mode requiring maximum purge 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 
/Matthew W Jellett/Primary Examiner, Art Unit 3753